DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claim 1; cancellation of claims 3-6 and 14-20; and addition of new claims 21-29 are noted.

Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments, as they are understood by the office, are summarized as follows:
(1)	the claim amendments specify polymer structures with long branched alkyl, arylakyl, and/or cycloalkyl groups at the ends of the polymer chain;
(2)	the Leinweber structure is a dendritic molecule having EO/PO units at the end of each dendritic branch; and
(3)	the Leinweber structure does not have alkyl groups of 2-28 carbon atoms.
These arguments are not found persuasive.
Regarding (1), Applicant appears to be applying an overly narrow interpretation of the claim(s). The claims do not require the alkyl functional groups at the ends of 
Regarding (2), while Applicant canceled claim 6, previous recitation of a dendrimer compound provides evidence that a dendrimer, as in Leinweber, is not outside of the scope of what is encompassed by the instant claims. The specification throughout discusses dendrimers as being suitable within the context of the compound represented by the independent claims (see, e.g., [0013]).
Regarding (3), the compound in Leinweber includes at least one unsubstituted alkyl functional group containing 2 carbon atoms and additional function groups which may be considered substituted alkyl groups. The claims do not specify whether the functional groups are substituted or unsubstituted or, rather, do not explicitly exclude substituted alkyl functional groups.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7-13 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leinweber et al (US 2007/0100002).
Regarding claims 1, 2, 7-11, 13 and 21-29, Leinweber discloses a method for separating oil and water in a stream containing a mixture (emulsion) of oil and water (see [0001]), the method comprising:
introducing an effective amount of a demulsifying additive comprising a branched aliphatic compound to the stream containing the mixture of oil and water to separate the water from the oil in the stream (see [0009]; formulas on p. 2 and 3); and
separating the water from the oil (see [0040]-[0041]).
The branched aliphatic compound of Leinweber is an alkoxylated dendrimer having the formula represented below (from p. 3; see also [0009]).

    PNG
    media_image1.png
    381
    608
    media_image1.png
    Greyscale

As can be seen from above, the branched aliphatic compound of Leinweber teaches the following features: having 20 or more carbon atoms (claims 2, 22 and 26), functional groups having 2 to 28 carbon atoms, alkyl groups with 2-28 carbon atoms (claims 1, 21 and 25), and branches containing oxygen functional groups (claims 7, 23 and 27).
Leinweber discloses wherein the branched aliphatic compound is grafted with a polyether selected from a polymer of ethylene oxide, a polymer of propylene oxide, and combinations thereof (see [0014]-[0015]; teaching claims 8, 9, and limitations from claims 21 and 25; and claim 28). 
Leinweber further discloses wherein the branched aliphatic compound grafted with a polyether is a crosslinked branched aliphatic compound formed by using a crosslinker selected from an epoxide, an isocyanate, a carboxylic acid, an acyl halide, an aldehyde, a nitrile, a halide, an ester, an anhydride, an alcohol, an amine, an amide, and combinations thereof (see [0020]-[0021], which discloses crosslinkers within the claimed Markush group; teaching claims 10 and 24 and limitations from claim 25).
Leinweber discloses wherein the effective amount of the demulsifying additive is in the range of from 0.0001 to 5% by weight (1 to 50,000 ppm) (see [0009]), overlapping the claimed range. A specific example is given at a concentration of 20 ppm (see Table 1), and thus anticipates claims 13 and 29 and limitations from claim 21.
Regarding claim 12, Leinweber discloses wherein the stream containing a mixture of oil and water is crude oil (see [0001]-[0002]; [0040]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772